Citation Nr: 1542653	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from January 1985 to April 1985 and on active duty from April 1986 to January 1989.  He had a subsequent period of service in the National Guard 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, declined to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss and denied the Veteran's original claim of entitlement to service connection for PTSD.

In September 2012, the Veteran presented sworn testimony during a personal hearing in Boston, Massachusetts, which was chaired by a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing has been associated with the record.  

In a November 2012 decision, the Board reopened the previously denied claim of service connection for bilateral hearing loss and expanded the issue of service connection for PTSD to service connection for an acquired psychiatric disorder, to include PTSD.  

In a July 2015 letter, the Board informed the Veteran that the Veterans Law Judge who had performed the Travel Board hearing was no longer employed by the Board, and, of his options as a result of this, including having an additional hearing or having his appeal decided based upon the record, which included a copy of the hearing transcript.  It was indicated that if the Veteran did not respond within thirty days, it would be assumed that he did not desire a hearing and that the appeal would be decided based upon the evidence currently of record.  To date, the Veteran has not responded.  As such, the Board will decide the appeal based upon the evidence of record.   

The issue of service connection for a psychiatric disorder, to include PTSD, is addressed in the remand portion of the decision and is remanded to the RO for further action.  


FINDINGS OF FACT

1.  A current right ear hearing loss disability for VA rating purposes has not been demonstrated.

2.  The Veteran's current left ear hearing loss is related to his period of service.  


CONCLUSION OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As it relates to the issue of service connection for left ear hearing loss, as the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to service connection for right ear hearing loss, the RO, in a June 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent service and post-service treatment records have been requested and that all available records have been obtained. 

The Veteran was afforded a VA examination in June 2014.  The results from this examination are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the applicable criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments from his attorney and by appearing at a hearing.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all of the evidence in in Virtual VA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Veteran maintains that he currently has bilateral hearing loss resulting from noise exposure in service.  He reports that he was exposed to acoustic trauma while performing his duties as an infantryman and also being in close proximity to a grenade simulator explosion.  The Veteran is in receipt of the air assault badge, the sharpshooter badge M-16 rifle, and the hand grenade expert badge.  

Service treatment records associated with the record contain no complaints, findings or diagnoses of hearing loss.  At the time of the Veteran's December 1989 service enlistment examination into the National Guard, he checked the "no" box when asked if he had or had ever had hearing loss.  

A December 1989 audiological examination revealed decibel level readings of 5, 5, 0, 0, and 0, in the right ear; and 10, 0, 0, 5, and 25, in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.   


The March 2005 claim for service connection includes the Veteran's assertion that his hearing loss had its onset during service.  At the time of his September 2012 hearing, the Veteran reported that he was a M60 machine gunner and that he attended a 40 hour course at M60 school.  He also stated that he graduated from the course and that he was a machine gunner with the 101st Airborne.  

In conjunction with the November 2012 Board remand, the Veteran was afforded a VA audiological examination in June 2014.  The examiner noted that the Veteran served in the Army from April 1986 to January 1989.  His MOS was infantryman.  The examiner noted that the Veteran reported frequent exposure to gunfire, with no use of hearing protection.  He also reported an acoustic trauma, when a grenade simulator went off at close proximity.  He stated that the grenade was within a foot of his right ear and he had noticed "ringing" in both ears, right ear worse, since the incident.

Audiological testing performed at that time revealed decibel level readings of 15, 20, 15, 15, and 30, in the right ear; and, 15, 15, 10, 50, and 50, in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 98 percent in the right ear and 96 percent in the left ear.  

As to the right ear, the examiner opined that the hearing loss was not considered disabling for compensation purposes; therefore, an opinion regarding the etiology of hearing loss was not applicable.  As to the left ear, the examiner indicated that she could not render a medical opinion regarding the etiology of the Veteran's left ear hearing loss without resorting to speculation.  She noted that an opinion would be provided following a review of the record once it had been forwarded.  

In an August 2014 addendum report, the examiner opined that the Veteran's left ear hearing loss was less likely than not caused by or a result of an event in service.  The examiner referenced the audiological results from December 1989 and stated that the hearing for all frequencies was normal on separation. 

However, the examiner, in finding that the tinnitus was likely related to service, noted that although hearing was normal at separation, an enlistment examination could not be found.  Therefore, it was unknown if there were significant threshold shifts during military service.  She further reported that acoustic trauma resulting in tinnitus could not be ruled out as the Veteran reported that tinnitus first began after a grenade simulator exploded in close proximity to his right ear and she also noted that the Veteran's MOS (infantryman) was considered highly probable for military noise exposure.

As to service connection for right ear hearing loss, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds or speech recognition thresholds set forth in 38 C.F.R. § 3.385 have been met as this is a medically complex question that is also based on objective testing (audiometric and speech recognition) that the Veteran cannot perform on himself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The competent evidence, including the VA audiometric examination, affirmatively shows that the Veteran does not currently have a hearing loss as defined in 38 C.F.R. § 3.385.  For VA disability compensation purposes, the Veteran's hearing impairment does not meet the regulatory criteria to be considered a hearing loss disability.  See 38 C.F.R. § 3.385.  Because a current disability of hearing loss has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As such, the criteria for service connection for right ear hearing loss have not been met, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to left ear hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements and testimony regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service as he has described and his military occupational specialty.  

Although the VA examiner, an audiologist, found that it was not likely that the Veteran's left ear hearing loss was related to his period of service, it was based solely upon the audiological findings made at the time of the December 1989 audiological evaluation.  While it is true that objective testing was within normal limits at National Guard enlistment, this does not account for the demonstrated functional impairment and the assertions of symptoms of hearing loss in service reported in lay evidence.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of evidence showing the Veteran had left ear hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  As such, the Board finds the opinion of limited or no probative value.

Given the Veteran's current hearing loss; his reports of duties performed in service; his military occupational specialty, and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for left ear hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted.


REMAND

As it relates to the claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board, in its November 2012 remand, noted the Veteran's reports of inservice sexual trauma as well as the letter from a fellow soldier and the findings made by the Veteran's treatment providers.  The Board requested that the Veteran be scheduled for a VA psychiatric examination to determine the nature and etiology of any current chronic psychiatric disorder, to include PTSD.  After examination and review of the record, the examiner was to either diagnose PTSD or rule it out as a diagnosis and document all other current psychiatric diagnoses.  If the examiner diagnosed PTSD, he/she was to indicate whether it was at least as likely as not that the currently diagnosed PTSD was due to the claimed in-service stressors.  The examiner was also requested to provide an opinion as to whether the evidence of record clearly and unmistakably showed that the Veteran's acquired psychiatric disability preexisted his active duty military service and if so whether the preexisting acquired psychiatric disability was not aggravated by service, beyond the natural progression of the disorder.  If the examiner found that the Veteran's acquired psychiatric disability did not pre-exist his military service he/she was to render an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disability was incurred in his military service.  In answering these questions, the examiner was to address the documented in service evidence of disciplinary problems, the Veteran s documented unit transfer in October 1991, and the statement from Mr P. P., dated December 2007.

The Veteran was afforded the requested examination in July 2014.  The examiner diagnosed the Veteran as having PTSD.  In response to the detailed questions set forth in the remand noted above, the examiner reported as follows:  The Veteran has an early childhood history of multiple incidents of molestation perpetrated by multiple offenders.  The Veteran denied any incidents during his military service that cause him distress now.  Based on a review of records and interview with the Veteran, it is this examiner's opinion that he meets DSM-5 criteria for PTSD that is more likely than not caused by his childhood molestation and is not related to his military service.  

Unfortunately, the examiner did not provide sufficient detail as was requested in the prior remand, to include a discussion of the documented in service evidence of disciplinary problems, the Veteran's documented unit transfer in October 1991, and the statement from Mr P. P., dated December 2007.  As the examiner did not comply with the directives of the Board remand, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).  Because the evidence of record shows that a pre-existing psychiatric disorder was not shown at entrance, the question to be answered is whether the Veteran's psychiatric disorder clearly and unmistakably pre-existed service entrance, and if so, whether it clearly and unmistakably was not aggravated during his active service.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who provided the July 2014 opinion as to the etiology of any current psychiatric disorder, to include PTSD.  Following a review of the entire record, the examiner is requested to render the following opinions:

(1) Is it at least as likely as not that the Veteran's currently diagnosed PTSD is due to this claimed in-service stressors? 

(2) Does the evidence of record clearly and unmistakably (obvious and manifest) show that the Veteran's acquired psychiatric disability pre-existed his active duty military service?  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing acquired psychiatric disability was clearly and unmistakably not aggravated by service, beyond the natural progression of the disorder.  If the examiner finds that the Veteran's acquired psychiatric disability did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disability was incurred in his military service.

In answering these questions, the examiner must address the documented in-service evidence of disciplinary problems, the Veteran's documented unit transfer in October 1991, and the statement from Mr. P.P. dated December 2007.  

Complete detailed rationale must be set forth for each opinion that is rendered.  

2.   Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268   (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


